Citation Nr: 1609827	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  12-19 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to May 1974 and from December 2003 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico which denied entitlement to the benefits sought on appeal.


FINDING OF FACT

The evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are not met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2010 of the criteria for establishing TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if TDIU is awarded.  That letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2010.  Nothing more was required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records and post service treatment records are associated with the claims file.  No outstanding records have been identified that are not otherwise already of record.

VA has assisted the Veteran by arranging examinations in May 2010 that have yielded findings responsive to his TDIU claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.

The Board acknowledges that the above examinations do not address the collective impact of his service-connected disabilities on his employment.  However, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  VA Fast Letter 13-13 clarifies that the reference in 4.16(a) to two or more disabilities should be interpreted as applying to cases where no single disability is sufficient to meet the 60 percent criterion, and that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  VA Fast Letter 13-13 (June 17, 2013).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran is currently service-connected for lumbar myositis, rated 40 percent disabling, degenerative changes of the left acromioclavicular joint, rated 20 percent disabling, right shoulder acromioclavicular joint arthrosis, rated 20 percent disabling, and uncontrolled arterial hypertension, rated 10 percent disabling.  His total disability rating was 100 percent prior to May 1, 2010 and 70 percent thereafter.  Accordingly, the Veteran met the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) for the entire period on appeal.  The pertinent question, therefore, is whether these disabilities preclude substantially gainful employment.

In the Veteran's claim (VA Form 21-8940), received in March 2010, he reported retiring from a full time position with the police department in May 2009.  He did not indicate any time lost from illness.  Additionally, he stated that he did not leave this job due to his disability, but rather due to years of service.  He reported that he graduated from high school but had no additional training or schooling.

During a VA hypertension examination in May 2010, the Veteran reported that he was taking additional medication to control his hypertension.  He denied any hospitalizations and an echocardiogram showed essentially normal heart functioning.  The examiner stated that the Veteran's hypertension had no effects on his daily activities and would not render him unemployable. 

During a VA joints examination in May 2010, the Veteran reported left and right shoulder pain when doing overhead activities.  He was prescribed medication for the pain and indicated he had a fair response.  He indicated that his only hospitalization was for surgery on his left shoulder rotator cuff tear, impingement syndrome, and acromioclavicular arthritis.  He indicated that his shoulders were aggravated on cold and raining days, when doing overhead activities, and when trying to lift heavy objects.  He is able to stand for 15 to 30 minutes and able to walk more than a quarter of a mile.  The Veteran denied use of assistive devices.  The examiner observed evidence of pain with active motion of both shoulders.  The examiner found that the Veteran's shoulders have mostly mild to moderate effects on his usual daily activities.

During the VA back examination in May 2010, the Veteran reported constant low back pain that is worse in the morning.  He was prescribed pain medication and indicated he had a fair response.  The Veteran stated that he has flare ups of his back pain every 2 to 3 weeks that lasts hours.  He indicated the flare ups were triggered by prolonged sitting or standing in the same position, ambulation, early in the morning, and during cold and raining days.  His pain is alleviated by rest and his pain medication.  The Veteran stated that he is able to walk more than a quarter of a mile.  The examiner noted objective evidence of pain on motion and found that the Veteran had a reduced range of motion.  The examiner found that the Veteran's back pain has a mostly moderate impact on the Veteran's activities of daily living but found that the Veteran is able to obtain a gainful job with light duty precautions (no lifting, avoid bilateral shoulder overhead activities) and with special accommodations.         

The Veteran's medical records show ongoing treatment and physical therapy for back pain and pain in his bilateral shoulders.  He underwent surgery to repair his left shoulder in March 2010.  Treatment notes dated in November 2010 indicate that his hypertension was controlled by medication.  

The VA medical opinions that weigh against the Veteran's claim for a TDIU are persuasive and found to have great probative value.  VA examiners have clearly opined that the Veteran's service-connected disabilities, which created limitations in the type of physical work that could be performed, would not preclude work entirely.  The Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment.

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities, including pain and stiffness.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board affords these records greater weight than the Veteran's subjective complaints of the inability to work.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability picture, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  While the Board concedes that the Veteran's disabilities may preclude some forms of physical labor, there is no indication that he is unable to work in a sedentary capacity.  Considering his background as a police officer and that he graduated from high school, there Veteran has not provided evidence that he would be unable to do so.  

Thus, for all the foregoing reasons, the Board finds as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


